Citation Nr: 9902108	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  92-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for osteoarthritis of the 
left shoulder (major), currently rated as 10 percent 
disabling.  

Entitlement to an increased (compensable) rating for 
osteoarthritis of the left shoulder prior to February 18, 
1995.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1991.  

Since the original claim in this case, multiple issues have 
been resolved, as follows: service connection has been 
granted for left shoulder and left wrist disabilities; the 
denial of service connection for bilateral foot, blood, right 
shoulder, left knee, right finger, and right eyelid disorders 
has not been further appealed; and increased ratings for 
prostatitis, osteoarthritis of the lumbosacral spine, and 
plantar warts have either been allowed, to some extent, or 
denied, without further appeal.  

By rating action in June 1995, the RO granted service 
connection for osteoarthritis of the left shoulder, effective 
since February 1, 1991, the date of claim.  This disability 
was rated with service connected osteoarthritis of the 
lumbosacral spine.  A noncompensable disability rating was 
assigned under Diagnostic Code 5003, until February 18, 1995, 
the date of a VA rating examination showing increased 
disability.  The veterans claim for an increase, in the form 
of a notice of disagreement with the June 1995 rating action, 
was received in August 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims of increased ratings, 
currently and retroactively, for osteoarthritis of the left 
shoulder has been obtained by VA.  

2.  Prior to February 18, 1995, X-ray evidence of 
osteoarthritis of the left shoulder along with satisfactory 
evidence of painful motion was not shown to be present.  



3.  Osteoarthritis of the left shoulder is manifested by no 
more than X-ray evidence of osteoarthritis with satisfactory 
evidence of painful motion.  


CONCLUSIONS OF LAW

1.  An effective date earlier than February 18, 1995, for a 
10 percent rating for osteoarthritis of the left shoulder is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 3.400(o), 4.1, 4.2, 4.7, 4.31, 4.40, 
4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5201, 
5202, 5203 (1998).  

2.  A rating in excess of 10 percent for osteoarthritis of 
the left shoulder is not warranted. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 
4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5201, 5202, 5203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show, in January 1980, that the 
veteran was seen for pain and numbness of the left arm with 
tingling and occasional numbness over the dermatome of the 
medial nerve.  It was noted that he was a tennis player.  
Mild subacromial bursitis surprisingly without tenderness 
over the radial bursa was described.  No sensory deficit was 
detected.  There was slight decrease in strength of the left 
hand grip by history but not demonstrated physically.  
Chronic recurrent medial nerve trauma was assessed.  He was 
advised to rest, use hot packs, and not play tennis.  


In April 1980, the veteran kept complaining of pain and 
numbness of the left arm.  In September 1980, adhesive 
capsulitis of the left shoulder was reported.  He also 
reported difficulty with range of motion after playing 
tennis.  There was full range of motion of the left shoulder.  
Slight tenderness anteriorly was elicited.  X-ray examination 
reportedly was normal.  The impression was impingement 
syndrome.  A change in habits, ice and heat were recommended.  

In October 1980, the veteran requested injections into the 
left shoulder for chronic bursitis.  He received lidocaine 
and Aristocort injections.  In August 1981, he reported 
recurrence of left shoulder discomfort and requested 
injections.  Full range of motion and local tenderness at the 
left subacromial bursal area were shown.  Left subacromial 
bursitis was assessed.  Xylocaine was injected and another 
medication was prescribed.  In November 1981, complaints of 
left shoulder pain with no change over three years was 
recorded.  The physical examination was termed within normal 
limits.  Probably osteoarthritis of the left shoulder was 
assessed.  X-ray examination of the left shoulder showed no 
evidence of significant osseous, articular or soft tissue 
abnormality.  The impression was normal left shoulder.  

In December 1981, shoulder pain of unknown etiology was 
recorded.  In September 1982, chronic left shoulder pain 
without any physical abnormality was reported.  The veteran 
complained that activity increased his pain.  There was 
slight posterior shoulder pain at the end of range of motion 
and slight crepitus on motion.  Pain was elicited with 
resisted abduction.  There was posterior shoulder pain with 
full passive adduction.  The left shoulder was neurologically 
intact.  There was tenderness to palpation of the posterior 
shoulder in the infraspinatus area.  Left posterior shoulder 
strain was assessed.  Later in September 1982, his left 
posterior shoulder was reportedly less tender to palpation.  

In March 1984, the veteran was seen for complaints of left 
shoulder pain consistent with bursitis.  X-ray examination 
reportedly showed excess calcium in the subacromial bursa.  
He was begun on Indocin.  The onset of symptomatology 
reportedly was 3-5 days previously.  Tenderness over the 
anterolateral edge of the acromion was elicited.  There was 
no atrophy.  Motor strength was termed 5/5 except for the 
biceps and the deltoid, which were not tested due to pain.  

Sensory examination was within normal limits.  Left shoulder 
flexion was to 20 degrees.  Abduction was to 25 degrees.  
Internal rotation was not measured.  External rotation was to 
50 degrees.  X-ray examination reportedly showed a small area 
of calcium in the rotator cuff.  The assessment was calcific 
tendonitis.  A sling was recommended followed by a gradual 
resumption of range of motion.  

On a VA examination in March 1991, history was recorded that 
the veteran had developed tingling and numbness of the left 
shoulder and arm in 1979.  He complained of pain and 
stiffness of the left shoulder. Range of motion was termed 
full.  He was described as left-handed.  He stated that he 
experienced a tingling sensation in the left upper extremity 
when he lay on his left side.  Motor, sensory and reflex 
function were unremarkable.  There was no left shoulder 
swelling, erythema or tenderness.  The examiner reportedly 
could find no ready neurologic explanation for the veterans 
left upper extremity symptoms.  X-ray examination showed no 
significant bone or joint abnormality of the left shoulder, 
and the left shoulder was termed normal.  

On a VA examination in February 1995, a long history of left 
arm aching, numbness, and paresthesias going back to the 
early 1980s was recorded.  The veteran reported having been 
an avid tennis player but had to stop because he could not 
grip the tennis racket.  He also complained of shoulder pain 
associated with this symptomatology.  The cranial nerves II 
through XII were termed intact.  Motor examination was termed 
5/5 throughout.  Sensation was intact to all modalities 
throughout.  Reflexes were symmetric throughout the upper 
extremities.  X-ray examinations in February 1995 revealed no 
evidence of fracture or dislocation of the left shoulder but 
some degenerative changes were noted in the left 
acromioclavicular joint with inferior spur formation which 
possibly predisposed the veteran to underlying rotator cuff 
disease.  

The veteran had a personal hearing before a hearing officer 
at the RO in January 1996.  He testified that his left 
shoulder kind of popped out and he had bursitis during active 
service, which was treated with steroids.  

Eventually the veteran developed numbness and pain which 
awakened him at night.  This affected the entire left upper 
extremity, but mostly in the left shoulder.  He described 
left upper extremity tenderness and soreness after brushing 
his teeth, washing his hair and shaving in the morning.  His 
carrying of a briefcase and computer resulted in left upper 
extremity pain.  Any repetitive motion was extremely 
difficult.  He had awakened with tingling and numbness in his 
left upper extremity.  Transcript (T.) at page 5 (5).  He 
testified that bone spurs and rotator cuff damage had been 
found in his left shoulder.  He stated that sometimes his 
left shoulder and left hand problems seemed related and 
sometimes they did not seem to be related.  He described a 
left shoulder feeling like he had been punched in the left 
shoulder with aching that sometimes lasted for days and 
sometimes resulted from trauma.  T.at 6.  

VA outpatient treatment records indicate, in April 1996, that 
the veteran was seen for complaints of left shoulder pain 
(rotator cuff) especially when playing golf.  It was not 
indicated that the left shoulder was specifically examined.  

On a VA examination in May 1997, the veteran complained of 
left arm pain that was worse at night.  He reportedly had to 
stop playing tennis because of his left upper extremity 
symptoms.  He also complained of a deep left shoulder pain.  
He had had a steroid injection into his left shoulder that 
relieved his pain for one or two hours.  Left shoulder pain 
reportedly limited his activities of digging in the yard and 
raking.  He could play golf and paddle a canoe.  On the 
physical examination, there was no swelling or significant 
tenderness of the left shoulder.  Full range of motion was 
described with forward elevation to 180 degrees and abduction 
to 180 degrees.  Internal and external rotation were to 90 
degrees, respectively.  Muscle strength of the left shoulder 
was 5/5.  Sensation was termed normal.  The left shoulder was 
stable to stress.  Sulcus sign was positive, bilaterally.  X-
ray examination of the left shoulder showed no evidence of 
bone abnormality.  

The VA examiner in May 1997 expressed that it was possible 
for carpal tunnel syndrome to cause pain of the entire left 
upper extremity, to include the shoulder.  Splints of the 
left wrist and left shoulder at night were recommended to 
relieve his night time symptomatology.  

On a separate VA neurological examination in May 1997, the 
veteran reportedly gave a history of frequent episodes of 
left shoulder dislocation during active service, especially 
when playing tennis.  He also felt that wearing a parachute 
harness was a significant factor in his left shoulder 
discomfort.  He reportedly found that any physical activity 
resulted in left shoulder pain and he had reduced strength of 
grip in the left upper extremity.  He also had left shoulder 
discomfort in contact with his car seat belt.  Using a pen 
reportedly was difficult as was any repeated physical 
activity of the left upper extremity.  Localized tenderness 
in the anterior left shoulder was elicited.  

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  

Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered.  
The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).

The Court further held in Hicks v. Brown, 8 Vet. App. 417 
(1995) that once degenerative arthritis is established by X-
ray evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: (1) where limitation of motion of a 
joint or joints is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria in 
the diagnostic code or codes applicable to the joint or 
joints involved, the corresponding rating will be assigned 
thereunder; (2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a compensable 
rating under the code or codes applicable to the joint or 
joints involved, a rating of 10 percent will be assigned for 
each major joint or joints affected "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  

See also VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) and VAOPGCPREC 
36-97 (O.G.C. Prec. 36-97) when rating disabilities involving 
arthritis in a special joint under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 and 5010.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
in Hicks that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem 
painful motion of a major joint 
or groups caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though range of motion may be possible beyond the point when 
pain sets in".  

Under Diagnostic Code 5201, limitation of motion of the major 
arm at the shoulder level is assigned a 20 percent disability 
rating.  Limitation of motion of the major arm midway between 
the side and shoulder level is assigned a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation. 38 C.F.R. § 4.71, Plate I (1998).  

Under 38 C.F.R. § 4.71, exceptions to the anatomical position 
being 0 degrees is that with the shoulder, the anatomical 
position of shoulder rotation is arm abducted to 90 degrees, 
elbow flexed to 90 degrees with the position of forearm 
reflecting the midpoint 0 degrees between internal and 
external rotation of the shoulder; and supination and 
pronation, the arm next to the body, elbow flexed to 90 
degrees and the forearm in mid-position 0 degrees between 
supination and pronation.  

Impairment of the humerus manifested by recurrent dislocation 
at the scapulohumeral joint with either frequent episodes and 
guarding of all arm movements or infrequent episodes of 
dislocation and guarding of movement only at the shoulder 
level warrant a 20 percent evaluation for the minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Impairment of the clavicle or scapula manifested by 
dislocation warrants a 20 percent evaluation for the minor 
extremity.  Nonunion of the clavicle or scapula with loose 
movement also warrants a 20 percent evaluation.  Malunion of 
the 
clavicle or scapula is evaluated as 10 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.  

The effective date for increased disability compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date, otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When ,after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that the facts have been 
properly developed.  The veteran was afforded VA examinations 
in March 1991, February 1995, and May 1997.  Outpatient 
treatment records have been obtained.  No further assistance 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326.  

In reviewing the history of the veterans left shoulder 
disability, in order to fully appreciate its current 
dysfunction for rating purposes, it is shown that he started 
to experience left arm pain in early 1980.  Mild subacromial 
bursitis was the initial diagnosis.  In September 1980, 
adhesive capsulitis of the left shoulder was indicated with 
motion difficulties from playing tennis.  He soon started 
left shoulder injections to relieve pain.  In December 1981, 
crepitus along with pain on motion developed.  In March 1984, 
the left biceps and deltoid muscles were too painful to be 
tested for strength.  Limitation of left shoulder motion was 
specified.  

As reflected on the March 1991 VA examination, left shoulder 
symptoms had resolved for the most part.  While the veteran 
felt tingling sensations of the left upper extremity in 
certain positions at that time, and complained of pain and 
stiffness, all clinical tests, including X-ray examination, 
were normal for the left shoulder.  Specifically, there was 
no swelling, erythema, tenderness, or limitation of motion of 
the left shoulder, and no bone or joint abnormality was seen 
on X-rays.  It was not until the VA rating examination on 
February 18, 1995, that the veterans complaints of left 
shoulder pain were coupled with X-ray findings of 
degenerative change in the left acromioclavicular joint.  
This warranted the 10 percent rating under Diagnostic Code 
5003, as for X-ray evidence of osteoarthritis with 
satisfactory evidence of painful motion.  

Prior to February 18, 1995, the left shoulder disability was 
not shown to meet the minimum requirements for a rating in 
excess of the 0 percent, noncompensable, rating assigned.  
The veteran does not report any objective left shoulder 
dysfunction that could have qualified for an increased rating 
prior to February 18, 1995.  The date entitlement to an 
increased, 10 percent, compensable rating for osteoarthritis 
of the left shoulder was shown is the earliest date that that 
rating could have been assigned.  That date is February 18, 
1995, and not earlier.  

Since February 18, 1995, the left shoulder disability is not 
shown to be more than 10 percent disabling under Diagnostic 
Code 5003, which is the rating assigned for X-ray evidence of 
osteoarthritis with satisfactory evidence of painful motion.  
The veterans pain of the left shoulder is not shown to be so 
great as to objectively limit the range of left shoulder 
motion or significantly weaken the left shoulder.  

While the veteran complained of pain and tenderness of the 
left shoulder on the VA examination in May 1997, no left 
shoulder tenderness was elicited on that examination.  Range 
of motion was shown to be full and strength was shown to be 
normal.  Sensation was likewise normal and the left shoulder 
joint was stable.  In fact, no additional abnormality was 
shown by X-ray at that time.  Accordingly, no rating in 
excess of 10 percent can be assigned for the left shoulder 
based on limitation of motion, deformity, instability or 
dislocation, or any other aspect of left shoulder impairment, 
because such is not shown to be present.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim as to both 
appellate issues.

The RO has not addressed the issue of entitlement to an 
extraschedular rating for the veteran's herein concerned 
service-connected disability under 38 C.F.R. § 3.321(b)(1).  
Neither has the veteran raised any particular arguments in 
that regard.  Under Fisher v. Principi, 4 Vet. App. 57, 60 
(1993), the question of extraschedular consideration is a 
separate issue from the issue of the appropriate schedular 
rating to be assigned.  Further under Floyd v. Brown, 9 Vet. 
App. 88 (1996), although the 
Board may be obliged to raise the issue of potential 
extraschedular consideration, based upon a liberal reading of 
the documents of record, the Board cannot make that 
determination in the first instance.  The facts of this case 
do not warrant referring the question to the RO for its 
consideration.  Compare Bagwell v. Brown, 9 Vet. App. 157 
(1996).  


ORDER

Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left shoulder is denied.

Entitlement to an increased (compensable) rating for 
osteoarthritis of the left shoulder prior to February 18, 
1995, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
